Citation Nr: 1143317	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-20 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1982 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO , in part, denied service connection for upper extremity neuropathy.  The Veteran appealed the RO's December 2005 rating action to the Board.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge on January 24, 2008.  A copy of the hearing transcript has been associated with the file.

In August 2008 and July 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the most recently requested development, the case is back before the Board for further appellate action.  The matter was referred for examination as requested by the Board.  The examiner appropriately commented on the existence of a disability exhibited by upper extremity neuropathy and conducted an MRI of the Veteran's cervical spine.  Although the Veteran was also scheduled for an electromyography (EMG) and nerve conduction velocity (NCV) study to determine whether there were any neurological abnormalities that affected his upper extremities, he failed to report for these procedures.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A preponderance of the competent and probative evidence of record does not show that the Veteran currently has a disability exhibited by upper extremity neuropathy.


CONCLUSION OF LAW

A disability exhibited by upper extremity neuropathy was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

VCAA is not applicable, however, where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In a September 2005 pre-adjudication letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate the claim of entitlement to service connection for a disability exhibited by upper extremity neuropathy. 

The RO also specified what information and evidence must be submitted by him, what information and evidence will be obtained by VA, and the need for him to advise VA of or submit any further evidence that pertains to the claim. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, via the above-cited letter, notice was provided prior to the appealed December 2005 rating action.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include: Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  Here, via a March 2006 letter, the RO informed the Veteran of the Dingess elements. 

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of his claim.  The Veteran's service treatment records (STRs), post-service VA and private examination and treatment reports, and statements and testimony of the Veteran and his representative are of record. 

Pursuant to the Board's July 2010 remand directives, VA examined the Veteran in August 2010.  As part of the examination, the Veteran was scheduled for an EMG/NCV to determine whether there were any neurological abnormalities affecting the Veteran's upper extremities.  The Veteran did not report for the procedure.  The duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since the Veteran has declined to fully participate in the assessment of his claimed disability, the Board is satisfied that the duties to notify and assist have been met.
 
As there is no indication of any outstanding and pertinent evidence, the Board may proceed with the consideration of the appeal concerning the claim for service connection for a disability exhibited by upper extremity neuropathy.

Merits Analysis

The Veteran seeks service connection for a disability manifested by upper extremity neuropathy.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  If an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption does not apply in the present case, as there is no medical evidence of an organic disease of the nervous system.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran asserts that he has experienced intermittent numbness and tingling in his upper extremities since his period of active service.  These symptoms were reported on his March 2002 Report of Medical History at service separation.  However, as will be discussed in greater detail below, the preponderance of the competent medical evidence of record does not demonstrate that the Veteran currently has a chronic disability manifested by upper extremity neuropathy and the claim will be denied on that basis.

When examined by VA in June 2002, the Veteran specifically denied the presence of paresthesia or numbness.  He reported having such symptoms at an August 2005 VA examination, wherein he described it as a "burning numbness with a mild severity."  The August 2005 VA examiner diagnosed the Veteran with degenerative joint disease of the right shoulder, but did not state whether his numbness was attributable to that disorder. 

When seen at a VA outpatient clinic in June 2006, no neurological abnormalities were noted on examination of the Veteran.  The Veteran also did not report symptoms of burning or numbness in his upper extremities despite having reported other symptoms that affected his musculoskeletal system.  

When examined by VA in October 2006, the Veteran reported having experienced intermittent numbness in his right upper extremity.  Degenerative joint disease of the right shoulder joint was noted, but again, the examiner did not specifically link the Veteran's reported neurological abnormalities to that disorder.  

During his hearing in January 2008, the Veteran testified that he experienced intermittent numbness and tingling in both upper extremities.  He further testified that his symptoms were more prevalent on the left side, which was apparently not affected by degenerative joint disease.  

The Veteran received a peripheral nerves examination in March 2009, but the examiner did not comment on the presence or etiology of any upper extremity neuropathy, nor did he do so in an April 2009 addendum.

The Veteran received a VA neurological disorders examination in August 2010.  The Veteran's reports of numbness and tingling in the upper extremities were noted and discussed.  A physical examination showed no clinical neurological abnormalities.  The examiner reported that there was no evidence of neuropathy or radiculopathy that affected the Veteran's upper extremities.  A magnetic resonance imaging (MRI) of the Veteran's cervical spine showed mild osteoarthritis with no evidence of degenerative disc disease or neural foramen stenosis.  The examiner reported that these findings "[correlate] well with the absence of clinical findings suggesting radiculopathy."  An EMG/NCV was scheduled, but the Veteran did not report.  

The question to be answered is whether the Veteran currently has a disability exhibited by upper extremity neuropathy, and, if so, whether it is etiologically linked to his period of active military service.  The Board finds that there is no evidence of record showing that the Veteran currently has a disability exhibited by upper extremity neuropathy.  Id.  Although the Veteran has reported symptoms of numbness and tingling since military service, all neurological examinations and clinical findings have shown no evidence of a chronic neurological disorder.  Thus, the record contains no evidence of evidence of any current disability exhibited by upper extremity neuropathy since he filed his claim for original compensation with VA in September 2005.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim). 

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of numbness and tingling.  Layno; 38 C.F.R. § 3.159(a)(2).  However, he is not competent to diagnose a disability exhibited by upper extremity neuropathy, or render an opinion as to its cause or etiology, because he does not have the requisite medical expertise.  Davidson v. Shinseki, 581 Vet. App. 1313   (Fed. Cir. 2009).  In any event he has not specifically provided such an opinion. Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  The only competent medical opinion is the August 2010 VA examiner's conclusion that that there was no evidence of neuropathy or radiculopathy that affected the Veteran's upper extremities.  

Moreover, the lay evidence concerning the existence of numbness and tingling in the upper extremities is inconsistent.  In June 2002, the Veteran specifically denied numbness and paresthesia; however, he reported having intermittent burning sensations in his right upper extremity in August 2005.  In June 2006, the Veteran did not report such symptoms, despite giving a detailed history of other disorders affecting his extremities, and a clinical examination showed no evidence of neurological abnormalities.  In October 2006, the Veteran reported intermittent numbness in his right upper extremity, but testified in January 2008 that his symptoms affected both extremities and were more prominent on the left.  The inconsistency with which the Veteran reports his symptoms diminishes the credibility of his statements and compromises the probative value of his claim of a disability characterized by upper extremity neuropathy.

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for a disability exhibited by upper extremity neuropathy, service connection cannot be granted for this disability and the claim must be denied.




ORDER

Service connection for a disability manifested by upper extremity neuropathy is denied.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


